Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on March 10, 2021 was received and has been entered.  Claims 32, 45, and 48 were amended. Claims 32, 34-53, and 69 are in the application and pending examination. Claims 54-68 have been previously withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Claims 32 & 48 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on March 17, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 26, 2014 is withdrawn.  Claims 54-68, directed to Group II, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.   ( Claim 67 was originally included in Group II and withdrawn from consideration. However, this claim was incorrectly included in Group II and should have been examined with Group I. Claim 67 is now being examined and is no longer withdrawn.)
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.84(h)(3) because Figure 2 may require to include a cross-section line for the cross section shown in the Figure from which it was taken.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: viewing tool in claim 39 and adjustment device in claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 58-59 are objected to for not reciting how the percentage of elements is measured. For the purpose of examination, Examiner is considering the percentage as wt % based on specification paragraphs 41 and 62. Clarification is requested.
Claim 58 is awkward. A suggested revision is “zinc-based coating includes between 0.1 and 0.3 wt % alumunium. 
s 32 and 45 are objected to because of the following informalities:  “apparatus for the continuous hot dip coating” should be “apparatus for [[the]] continuous hot dip coating”  Appropriate correction is required.
Claim 54 recites: “A method for continuous hot dip coating of a metal strip using a coating apparatus as recited in claim 32”. 
A suggested revision is as follows: “A method for continuous hot dip coating of [[a]] the metal strip using [[a]] the 
Claims 58-59, 63-65 recite: “the coating”. A suggested revision is as follows: “the zinc-based coating” based on claims 57 and 60.
Claim 66 recites: “the coating”. A suggested revision is as follows: “the aluminum-based coating” based on claim 61.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 62 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 103
The previous rejection of claims 32-39, 42-44, 46-47, and 49-53 under 35 U.S.C. 103 as being obvious over US Pat. Num. 20160102393 A1 to Schaffrath et al (hereinafter Schaffrath) in view of US Pat. Num. 3,592,160 to Schweiterman et al (hereinafter Schweiterman) is withdrawn based on the amendments to claim 32.
The previous rejection of claims 34, 36-38, 42-44, 46-47, and 49-51 under 35 U.S.C. 103 as being obvious over US Pat. Num. 20160102393 A1 to Schaffrath et al (hereinafter Schaffrath) in view of US Pat. Num. 3,592,160 to Schweiterman et al (hereinafter Schweiterman) as applied to claim 32 and further in view of US Pat. Pub. No. 20040028832 A1 to Dauchelle et al (hereinafter Dauchelle) is withdrawn based on the amendment to claim 32.
The previous rejection of claim 40 under 35 U.S.C. 103 as being obvious over US Pat. Num. 20160102393 A1 to Schaffrath et al (hereinafter Schaffrath) in view of US Pat. Num. 3,592,160 to Schweiterman et al (hereinafter Schweiterman) is withdrawn based on the amendment to claim 32.	 
The previous rejection of claim 41   under 35 U.S.C. 103 as being obvious over US Pat. Num. 20160102393 A1 to Schaffrath et al (hereinafter Schaffrath) in view of US Pat. Num. 3,592,160 to Schweiterman et al (hereinafter Schweiterman) as applied to claim 32 and further in view of Applicants Admitted Prior Art (hereinafter AAPA) is withdrawn based on the amendment to claim 32. 	
Allowable Subject Matter
Claims 32 and 48 include allowable subject matter.
Claims 32-61 and 63-69 are objected to as being dependent upon a base claim which includes an objection, but would be allowable once the objection is addressed.
Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered and have been considered persuasive. Allowance is pending correction to address minor objections to the claims and drawings.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717